Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 04/29/2022 has been entered. Claims 2 and 10 are cancelled, claims 1, 3-9 and 11-17 are currently pending in this application.
Applicant’s arguments, see Pages 11-14, filed 04/29/2022, with respect to the references Li (US2020/0110278) and Shen (CN109188707A)  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments, see Pages 7-10 and 14, filed 04/29/2022, with respect to the references Shen (CN110187567A) used in the rejection(s) of claim(s) 1, 3-9 and 11-17 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
First, applicant states " Regarding page 6 of the Office action, the Examiner asserts that Kobayashi teaches claims 2-7 and 10-15 of the present application. Applicant respectfully submits there is no cited reference named Kobayashi. From the contents on pages 5-7 of the Office action, the Applicant thinks that the Examiner actually means Shen teaches claims 2-7 and 10-15 of the present application." Examiner agrees that this is an obvious typographical error and it is corrected as “Regarding claims 3-7 and 11-15, Shen also teaches the following elements” as stated below. However, a very obvious typographical error in the office action does not change “the thrust of the rejection” since it was very clearly stated that “Claims 1-7, 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN110187567A) in view of Nakamura (US 2020/0236259)” in the Page 3 of the non-final office action mailed 1/31/2022, and the item to item mapping citation in the details of the rejections of claims 2-7 and 10-15 in the Pages 6-8 of the non-final office action mailed 1/31/2022 are clearly related to the Shen Reference.
Second, applicant states " Regarding FIG. 2c of Shen, densities of the first kind support column 501 in the display area Al and the non-display area B1 are same…From FIG. 2b of Shen on page 5 of the Office action, it can be understood the quarter Q1 is adjacent to the quarter Q3, i.e, the quarters Q1 and Q3 are on a same side of the C1. However, in the present application, the first sub-region and the second sub-region are defined on different sides of the preset region… Regarding at least FIG. 2b of Shen again, it can be clearly understood that densities of the first kind support column 501 of Shen in the display regions Al and the non-display regions B1 on both sides of the light transmission area C1 are same. Therefore, the configuration of the first kind support column 501 of Shen makes the deformation in the display regions A1 and the non-display regions B1 on both sides of the light transmission area C1 be same. Applicant respectfully submits that the disclosure of Shen has no chance to offset the greatest deformation position from the light transmission area C1. In addition, regarding paragraph [0010] of the Chinese specification of Shen, it can be understood that the configurations of the support component and the first kind support column are configured to make support force to be substantially same in the first area and the second area, so that deformation in the light transmission area can be avoided. Applicant respectfully submits the effect of the disclosure of Shen is totally different from the present application, i.e., the disclosure of Shen makes deformation be symmetric, but the invention of the present application makes deformation be non-symmetric”. Examiner respectfully disagrees. The language of the claims is treated as the “metes and bounds” of the subject matter for which protection is being sought. The claim limitation of “the light-shielding region comprises a first sub-region and a second sub-region, the first sub-region is defined on a side of the preset region, and the second sub-region is defined on another side of the preset region” in the claims 1, 9 and 17 is not examined as “the light-shielding region with a circular shape in a plan view is consisting of a first sub-region and a second sub-region, each of the first sub-region and the second sub-region has a semicircular shape in the plan view, the first sub-region is defined on a side of the preset region, and the second sub-region is defined on another side of the preset region”. The claims 1, 9 and 17 only requires the limitation of “the light-shielding region comprises a first sub-region and a second sub-region, the first sub-region is defined on a side of the preset region, and the second sub-region is defined on another side of the preset region; and wherein an arrangement density of the spacers in the first sub-region is less than an arrangement density of the spacers in the second sub-region".  When examining claims, the language of the claims must be interpreted in the broadest reasonable manner (MPEP 2111.01 I.), in case this, the region corresponding to each of the quarters Q1, Q2, Q3 and Q4 in Picture 1 (from Fig. 2b of Shen, CN110187567A) below can be interpreted as a region defined on a top side, bottom side, left side or right side of the preset region C1, respectively. Even the semicircular region of (Q1+Q3) can be interpreted as the first sub-region and the other semicircular region of (Q2+Q4) can be interpreted as the second sub-region as the applicant stated, based on the claim language, the first sub-region can also be interpreted as the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1 below and the second sub-region can also be interpreted as the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1 below. Therefore, as stated in the rejection of claim 1 below, Shen teaches a first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) and a second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b), the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) is defined on a side (the top or bottom side of C0/C1 in Fig. 1 and 2b) of the preset region (C0/C1 in Fig. 1-3c), and the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b) is defined on another side (the left or right side of C0/C1 in Fig. 1 and 2b) of the preset region (C0/C1 in Fig. 1-3c); and wherein an arrangement density (Fig. 2b and Picture 1) of the spacers (the supporting columns 501 in Fig. 2b) in the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) is less than (Fig. 2b and Picture 1, the spacers density in the areas A1 within B1 is smaller than the areas A2 within B1 as shown in Picture 1) an arrangement density (Fig. 2b and Picture 1) of the spacers (the supporting columns 501 in Fig. 2b) in the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN110187567A) in view of Nakamura (US 2020/0236259).
Regarding claim 1, Shen teaches a color filter substrate (the substrate above 400 in Fig. 1-Fig. 3c, Pages 3-7 of English Translation of CN110187567A), comprising: 
a preset region (C0/C1 in Fig. 1-3c) for disposing a camera (Page 3); 
a display region (A1 in Fig. 1-3c) for displaying images (Page 3); and
 a boundary non-display region (B0/B1 in Fig. 1-3c) disposed between (Fig. 1-3c) the preset region  (C0/C1 in Fig. 1-3c) and the display region (A1 in Fig. 1-3c) and provided with spacers (the supporting columns 501 in Fig. 2a-3c); 
wherein the boundary non-display region (B0/B1 in Fig. 1-3c) comprises a first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) and a second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b), the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) is defined on a side (the top or bottom side of C0/C1 in Fig. 1 and 2b) of the preset region (C0/C1 in Fig. 1-3c), and the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b) is defined on another side (the left or right side of C0/C1 in Fig. 1 and 2b) of the preset region (C0/C1 in Fig. 1-3c); and 
wherein an arrangement density (Fig. 2b and Picture 1) of the spacers (the supporting columns 501 in Fig. 2b) in the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) is less than (Fig. 2b and Picture 1, the spacers density in the areas A1 within B1 is smaller than the areas A2 within B1 as shown in Picture 1) an arrangement density (Fig. 2b and Picture 1) of the spacers (the supporting columns 501 in Fig. 2b) in the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b).
Shen does not explicitly point out that the boundary non-display region is a light-shielding region.
Nakamura teaches that a boundary non-display region (DS in Fig. 1-2, [0030, 0034]) is a light-shielding region (Fig. 1-2, [0030, 0034])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nakamura for the system of Shen such that in the system of Shen, the boundary non-display region is a light-shielding region. The motivation is to shield the light (prevent leakage) around the transparent/colorless preset/camera region for a LCD with narrowed frame (Nakamura, [0030, 0034, 0007]).

    PNG
    media_image1.png
    403
    474
    media_image1.png
    Greyscale

Picture 1, from Fig. 2b of Shen (CN110187567A), the areas of the four quarters Q1, Q2, Q3 and Q4 are same.

Regarding claim 9, Shen teaches a display panel (Fig. 1-Fig. 3c, Pages 3-7 of English Translation of CN110187567A), comprising a color filter substrate ((the substrate above 400 in Fig. 1-Fig. 3c). As stated in the rejection of claim 1 above, Shen in view of Nakamura teaches that the color filter substrate comprises: a preset region for disposing a camera; a display region for displaying images; and a light-shielding region disposed between the preset region and the display region and provided with spacers; wherein the light-shielding region comprises a first sub-region and a second sub-region, the first sub-region is defined on a side of the preset region, and the second sub-region is defined on another side of the preset region; and wherein an arrangement density of the spacers in the first sub-region is less than an arrangement density of the spacers in the second sub-region.

Regarding claim 17, Shen teaches an electronic device (Fig. 1-Fig. 3c, Pages 3-7 of English Translation of CN110187567A), comprising a display panel (Fig. 1-Fig. 3c, Pages 3-7). As stated in the rejection of claim 9 above, Shen in view of Nakamura teaches that the display panel comprises a color filter substrate, and the color filter substrate comprises: a preset region for disposing a camera; a display region for displaying images; and a light-shielding region disposed between the preset region and the display region and provided with spacers; wherein the light-shielding region comprises a first sub-region and a second sub-region, the first sub-region is defined on a side of the preset region, and the second sub-region is defined on another side of the preset region; and wherein an arrangement density of the spacers in the first sub-region is less than an arrangement density of the spacers in the second sub-region.

Regarding claims 3-7 and 11-15, Shen also teaches the following elements:
(Claims 3 and 11) an arrangement density of the spacers in the first sub-region near the preset region (Fig. 2b and Picture 1, the arrangement density of the spacers in the areas A1 within B1 and near C1 in Picture 1) is less than (Fig. 2b and Picture 1) an arrangement density of the spacers in the second sub-region near the preset region (Fig. 2b and Picture 1, the arrangement density of the spacers in the areas A2 within B1 and near C1 in Picture 1).
(Claims 4 and 12) a distance (D1 in Picture 1) between the spacers (the supporting columns 501 in Fig. 2b) in the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) and the preset region (C0/C1 in Fig. 1-3c) is greater than a distance (D2 in Picture 1) between the spacers (the supporting columns 501 in Fig. 2b) in the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b) and the preset region (C0/C1 in Fig. 1-3c).
(Claims 5 and 13) a distance (D3 in Picture 1) between two adjacent spacers (Picture 1) in the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) is greater than (Fig. 2b and Picture 1) a distance (D4 in Picture 1) between two adjacent spacers (Picture 1) in the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b).
(Claims 6 and 14) the spacers (the supporting columns 501 in Fig. 2b) comprise primary spacers (the spacers of S(x, y), when x=1, 3, 5…, 53, the odd numbers, in Picture 1) and secondary spacers (the spacers of S(x, y), when x=2, 4, 6, …., 52, the even numbers, in Picture 1); and a number (Fig. 2b and Picture 1) of the primary spacers (the spacers of S(x, y), when x=1, 3, 5…, 53, the odd numbers, in Picture 1) in the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) is less than (Fig. 2b and Picture 1) a number (Fig. 2b and Picture 1) of the primary spacers (the spacers of S(x, y), when x=1, 3, 5…, 53, the odd numbers, in Picture 1) in the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b).
(Claims 7 and 15) a number of the secondary spacers (the spacers of S(x, y), when x=2, 4, 6, …., 52, the even numbers, in Picture 1) in the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) is less than (Fig. 2b and Picture 1) a number of the secondary spacers (the spacers of S(x, y), when x=2, 4, 6, …., 52, the even numbers, in Picture 1) in the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Nakamura as applied to claims 1 and 9 above, and further in view of Tien (US 2020/0174301).
Regarding claims 8 and 16, Shen already teaches that the spacers (the supporting columns 501 in Fig. 2a-3c, Picture 1) comprise primary spacers (the spacers of S(x, y), when x=1, 3, 5…, 53, the odd numbers, in Picture 1) and secondary spacers (the spacers of S(x, y), when x=2, 4, 6, …., 52, the even numbers, in Picture 1) in each of the first sub-region (the region corresponding to the top or bottom quarter Q1/Q2 of B0/B1 in Picture 1, Fig. 1 and 2b) and the second sub-region (the region corresponding to the left or right quarter Q3/Q4 of B0/B1 in Picture 1, Fig. 1 and 2b). Shen does not teach the following elements. 
Tien teaches the following elements (Fig. 6, [0026, 0018-0020], Fig. 2):
(Claims 8 and 16) spacers (the spacers corresponding to P1 and P2 in Picture 2) disposed in a light-shielding region (the region corresponding to 112 and surround A1 in Fig. 5-6, [0020]) comprise primary spacers (P1 in Picture 2) and secondary spacers (P2 in Picture 2); and a height of the primary spacers (P1 in Picture 2) in a first sub-region (A1 in Picture 2) is less (Picture 2) than a height of the primary spacers in a second sub-region (A2 in Picture 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tien for the system of Shen in view of Nakamura such that in the system of Shen in view of Nakamura, 
(Claims 8 and 16) a height of the primary spacers in the first sub-region is less than a height of the primary spacers in the second sub-region.
The motivation is that the support strength of the display panel is increased (Tien, [0026]).

    PNG
    media_image2.png
    355
    520
    media_image2.png
    Greyscale

Picture 2, from Fig. 6 of Tien (US 2020/0174301).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871